Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 1 of 33

Timothy L. Woznick [WY Bar # 6-3949]
CROWLEY FLECK PLLP

237 Storey Blvd., Ste. 110

Cheyenne, WY 82009

Telephone: (307) 426-4100

Facsimile: (307) 426-4099
twoznick@crowleyfleck.com

Joseph V. Norvell
jnorvell@norvellip.com

(Pro Hac Vice to be submitted)
Tom M. Monagan
tmonagan@norvellip.com

(Pro Hac Vice to be submitted)
Christian S. Morgan
cmorgan@norvellip.com

(Pro Hac Vice to be submitted)
NORVELL IP LLC

1776 Ash Street

Northfield, Illinois 60093
Telephone: (888) 315-0732
Facsimile: (312) 268-5063
courts@norvellip.com

Attorneys for Virgin Enterprises Limited

 

MARGARE!L bui:

CHEYENNE

UNITED STATES DISTRICT COURT
DISTRICT OF WYOMING

 

Virgin Enterprises Limited,
Plaintiff,

V3

Virginic LLC, Virginic Labs LLC, Virginic PL

Sp. Z 0.0., Paramount Labs 77 LLC, and
Berenika Maciejewicz,

Defendants.

 

 

Civil Action No. | i “(VAIO “$

COMPLAINT FOR TRADEMARK
INFRINGEMENT, DILUTION, UNFAIR
COMPETITION, RELATED STATE AND
COMMON LAW CAUSES OF ACTION,
AND DOMESTICATION OF UK
JUDGMENT

(JURY TRIAL DEMANDED)

Plaintiff Virgin Enterprises Limited (“VEL”) brings this action against Defendants

Virginic LLC, Virginic Labs LLC, Virginic PL Sp. z 0.0., Paramount Labs 77 LLC, and Berenika
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 2 of 33

Maciejewicz (collectively, the “Defendants”), and alleges as follows:

NATURE OF THE ACTION

1. This is an action for trademark infringement in violation of the Lanham Act,
15 U.S.C. § 1114(1), and Wyoming common law; unfair competition in violation of the Lanham
Act, 15 U.S.C. § 1125(a), and Wyoming common law; and trademark dilution in violation of the
Lanham Act, 15 U.S.C. § 1125(c), and WY Stat. § 40-1-115 (2017).

2. This action also seeks recognition and enforcement of a United Kingdom High
Court of Justice money judgment obtained by VEL against Defendant Virginic LLC.

3. Defendant Berenika Maciejewicz is a self-described “serial entrepreneur” and the
organizer of the Virginic Defendants (Virginic LLC; Virginic Labs LLC, and Virginic PL Sp. z
0.0.), as well as defendant Paramount Labs 77 LLC (“Paramount”). The Virginic Defendants and
Paramount are in the business of producing cosmetics and personal care products and selling those
products globally, including in the United States and Europe.

4. This action results from Defendants’ unauthorized and willful misappropriation of
VEL’s famous and distinctive VIRGIN trademarks for their cosmetics and personal care products,
thus causing harm to VEL and to individuals in the State of Wyoming and this District.

5. The infringement is willful in the United States, in part, because Virginic LLC
already lost a similar challenge abroad. Specifically, on March 19, 2019, the High Court of Justice
in London, United Kingdom (the “UK High Court”) denied Virginic LLC’s application to register
the VIRGINIC trademark in the UK, finding it was likely to be confused with VEL’s famous
VIRGIN marks. Following this decision (and two failed applications made by Virginic LLC, the
first to vary the initial UK High Court Order and the second for permission to appeal), the UK

High Court made two costs awards in favor of VEL. As a result, Virginic LLC now owes VEL
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 3 of 33

£35,000, plus interest (the “UK Judgment”). VEL has attempted to collect the UK Judgment,
which is final and unappealable, but Virginic LLC has refused to comply with the UK High Court
Order or satisfy the UK Judgment.

6. Through this action, VEL now seeks injunctive relief and damages arising from
Defendants’ ongoing infringement of the VIRGIN trademark in the United States, as well as

recognition, enforcement and immediate payment of the UK Judgment.

THE PARTIES

7. Plaintiff Virgin Enterprises Limited is a company organized under the laws of
England and Wales, with its principal place of business at The Battleship Building, 179 Harrow
Road, London, UK W2 6NB (“Plaintiff’ or “VEL,” or, collectively with its licensees and affiliates,
the “Virgin Group”). VEL is the owner, a user, and licensor of a portfolio of over 3,000 trademark
registrations and applications incorporating the VIRGIN trademark in over 150 countries
worldwide, including over 125 applications and registrations in the United States. The U.S.
registrations and applications, together with VEL’s extensive U.S. common law rights in its
VIRGIN and VIRGIN-formative word and design marks, all referenced throughout this pleading,
are hereinafter referred to as the “VIRGIN Mark(s).”

8. Defendant Berenika Maciejewicz is a citizen of Poland who resides in Poland and
California, and is the founder and the sole owner, member and manager of Defendants Virginic
LLC, Paramount Labs 77 LLC, Virginic PL Sp. z 0.0., and Virginic Labs LLC (collectively, the
“Corporate Defendants”). Maciejewicz, by and through the Corporate Defendants, without
authority, consent, right or license, and in violation of VEL’s registered trademark rights, has and

continues to advertise, market, sell, offer for sale, and/or manufacture cosmetics and other personal
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 4 of 33

care products under the mark VIRGINIC, which fully incorporates and is confusingly similar to
VEL’s famous and registered VIRGIN Marks and name.

9. Defendant Virginic LLC is a Wyoming company with its registered place of
business at 30 N. Gould St., Suite 6536, Sheridan, WY 82801, which is the address for the business
registration and mail forwarding service called Wyoming Mail Forwarding, LLC. Maciejewicz is
the founder and member/manager of Virginic LLC, and Virginic LLC is an alter ego for
Maciejewicz. Defendant Maciejewicz, by and through Virginic LLC and the other Corporate
Defendants, has and continues to advertise, market, sell, offer for sale, and/or manufacture
cosmetics and other personal care products under the mark VIRGINIC, including at the website
www.virginic.com and at www.amazon.com. The Defendants also provide certification services
for the same goods under the same mark (see www.certifiedvirginic.org) and related promotional
services at www.virginic.club.

10.“ Virginie Labs LLC (“Virginic Labs”) is a Wyoming company also with its
registered place of business at 30 N. Gould St., Suite 6669, Sheridan, WY 82801, which is the
address for the business registration and mail forwarding service called Wyoming Mail
Forwarding, LLC. Defendant Maciejewicz is the founder and member/manager of Virginic Labs,
and Virginic Labs is an alter ego for Maciejewicz. Defendant Maciejewicz, by and through
Virginic Labs and the other Corporate Defendants, has and continues to advertise, market, sell,
offer for sale, and/or manufacture cosmetics and other personal care products under the mark
VIRGINIC, and provide certification services and related promotional services for the same goods
under the same mark.

Li. Virginic PL Sp. z 0.0. (“Virginic Poland”) is a Polish company with a registered

place of business at ul. Dziatkowa No. 3, Kierszek, PL 05-500. Defendant Maciejewicz is an
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 5 of 33

owner/manager and/or chairperson of Virginic Poland. Defendant Maciejewicz, by and through
Virginic Poland and the other Corporate Defendants, has and continues to advertise, market, sell,
offer for sale, and/or manufacture cosmetics and other personal care products under the mark
VIRGINIC, and provide certification services and related promotional services for the same goods
under the same mark.

12. Paramount Labs 77 LLC (“Paramount”) is a Wyoming company also with its
registered place of business at 30 N. Gould St., Suite 3666, Sheridan, WY 82801, which is the
address for the business registration and mail forwarding service called Wyoming Mail
Forwarding, LLC. Defendant Maciejewicz is the founder and member/manager of Paramount, and
Paramount is an alter ego for Maciejewicz and/or a sham successor in interest to Virginic LLC
created solely to hide assets from the UK Judgment and continue the acts of infringement by
Defendants in the US and globally. Paramount facilitates, supervises, oversees or otherwise is
involved in the manufacture and/or import of the cosmetics and other personal care products

offered and sold under the VIRGINIC brand.

JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction over VEL’s federal claims pursuant to
the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338(a) and (b). This Court has
supplemental jurisdiction over VEL’s state law claims pursuant to 28 U.S.C. § 1367 because these
claims are joined with substantial and related claims under the trademark laws of the United States,
and they are so related to claims in this action within such original jurisdiction that they form part
of the same case or controversy or derive from a common nucleus of operative facts. This Court
also has diversity jurisdiction over VEL’s claims pursuant to 28. U.S.C. § 1332 because there is

complete diversity and the amount in controversy in the aggregate is in excess of $75,000,
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 6 of 33

exclusive of interest and costs.

14. This Court has personal jurisdiction over Defendant Maciejewicz, who, on
information and belief, has and continues to solicit, transact, and do business in the State of
Wyoming and this District, has and continues to wrongfully cause injury to VEL in the State of
Wyoming and this District, and derives substantial revenue from interstate commerce. In
particular, without limitation, Maciejewicz has registered and maintained multiple businesses in
the State of Wyoming through which she continues to promote, advertise, market, sell, and/or
manufacture products under the name VIRGINIC to Wyomingites and within the State of
Wyoming and this District, including through the websites www.virginic.com,
www.certifiedvirginic.org, and www.virginic.club. Therefore, Defendant Maciejewicz can
reasonably anticipate being hailed into court in Wyoming.

15. In addition, Defendant Maciejewicz is personally liable to VEL in light of her direct
operational and financial control over the Corporate Defendants, all of which are alter egos of
Maciejewicz. On information and belief, at all times Defendant Maciejewicz was the sole member
and manager controlling all of the Corporate Defendants. On information and belief, Maciejewicz
failed to follow corporate formalities; failed to ensure that the companies were properly
capitalized; and also failed to properly separate her own personal assets from those of the
companies. These are all factors considered for imposing personal liability on a member or
manager of a limited liability company pursuant to WY Stat. § 17—29-304. For example, on July
1, 2019, Virginic LLC affirmatively represented to VEL’s UK counsel that it is “unable to pay
£35,.475.89 as the company has no assets, no savings and no credit or borrowing abilities [...].”
Moreover, as detailed further below, Paramount is a sham successor in interest to Virginie LLC

created solely to hide assets from the UK Judgment and continue the acts of infringement by
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 7 of 33

Maciejewicz in the US and globally. As such, a piercing of the corporate veil and a finding that
Maciejewicz is personally liable to VEL is warranted.

16. This Court has personal jurisdiction over Virginic Poland because it is the alter ego
of Maciejewicz, and as described above, this Court has personal jurisdiction over Maciejewicz.
Moreover, on information and belief, Virginic Poland, together with Maciejewicz and the other
Corporate Defendants, has and continues to solicit, transact, and do business in the State of
Wyoming and this District, has and continues to wrongfully cause injury to VEL in the State of
Wyoming and this District, and derives substantial revenue from interstate commerce.

17. This Court has personal jurisdiction over Virginic LLC, Virginic Labs and
Paramount because they are incorporated in the State of Wyoming and have principal places of
business in this state.

18. The Court’s exercise of personal jurisdiction over the Defendants is also proper
pursuant to WY Stat. § 5-1-107 (2017) and is consistent with the Due Process Clause of the
Fourteenth Amendment to the United States Constitution.

19. Venue is proper in the District of Wyoming pursuant to 28 U.S.C. § 1391 because
a substantial part of the events giving rise to the claims occurred in this District, Defendants have
committed tortious acts of infringement in this District, have engaged in activities that subject
them to jurisdiction in this Court, and the Corporate Defendants are located and incorporated in
this District. Finally, because Defendants are subject to personal jurisdiction in this District, venue

is proper in this District.

VEL’S HISTORY AND ITS FAMOUS VIRGIN MARKS
20. The Virgin Group was founded in 1970 as a mail order record retailer by British

entrepreneur Sir Richard Branson. As used today by Virgin, its licensees, and affiliates, the
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 8 of 33

VIRGIN Mark is one of the most highly-recognized trademarks in the United States and
throughout the world. Unlike many other famous brands that are limited to a particular industry,
the reputation of the Virgin Group is not limited to any particular area or activity. Indeed, the
Virgin Group is a dynamic conglomerate of companies and business units that actively develop
new products and services with an ever-growing range of branded goods and services, ranging
from spa and hotel services to consumer retail store services, airline transportation, financial
services, mobile telephony, space travel, entertainment, and restaurant and bar services, to name a
few. Substantial goodwill and national and international reputation has accrued to the VIRGIN
Mark as a result of continuous sales, promotion, and advertising of products and services bearing
the VIRGIN Mark over many years.

21. Commencing at a time long prior to Defendants’ adoption and use of the mark
VIRGINIC, the Virgin Group has operated numerous United States and worldwide businesses
under the trade name, trademark, and service mark VIRGIN. A description of the Virgin Group’s
operations appears at the Internet website associated with the domain name www.virgin.com.
Virgin Group companies employ tens of thousands of people in 35 countries, serve millions of
customers worldwide, have 96% brand recognition in the United States, and have global revenues
of several billion U.S. dollars.

22, Commencing at a time long prior to Defendants’ adoption and use of the mark
VIRGINIC, VEL used the VIRGIN Marks on and in association with the retail sale and distribution
of a broad range of goods and services, including, but not limited to, cosmetics, spa and hospitality
services, restaurant services, environmental and health-related services, airline and travel-related
services, apparel, toys, books, bags, records, CDs, videos, consumer electronics, online

information, and entertainment services, among other goods and services.
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 9 of 33

23. As a result of its long-standing and continuous nationwide and widespread use,
VEL owns extensive common law rights in the VIRGIN Marks in connection with a wide variety
of goods and services. Examples of the use of the VIRGIN Marks by VEL and its licensees follow
below.

24. ~~ ‘~Virgin’s licensee, Virgin Atlantic Airways Ltd. (““WAA”), sells various skin care
products and cosmetics through the Virgin Atlantic Retail Therapy Shop and has offered spa
services, including essential oil treatments and massages, at the Virgin Atlantic Clubhouse in New
York since at least as early as 2012. A description of VAA’s operations appears at the website
associated with the domain name www.virginatlantic.com. VAA’s skin care products and
cosmetics offerings appear at https://retailtherapyshopping.com, and a menu of VAA’s offerings
at Virgin Atlantic Clubhouse in New York can be found at
https://www. virginatlantic.com/us/en/flying-club/miles/spend-miles/our-clubhouse-spas.html. In
addition, VAA provides in-flight retail services to passengers to and from the United States,
including retail sales of cosmetics and other personal care products.

25. Virgin’s licensee, Virgin Hotels (“WH”), has offered spa services in U.S. commerce
under the VIRGIN Marks and has offered VIRGIN-branded vanity kits in its Chicago Hotel since
at least as early as January 2015. Virgin Hotels has locations in Chicago and San Francisco, a
Dallas location to open in December 2019, and additional planned locations in Nashville, New
York, Las Vegas, Silicon Valley, New Orleans, Washington, D.C., and Palm Springs. A
description of VH’s operations appears at the website associated with the domain name
www.virginhotels.com.

26. Virgin’s licensee, Virgin Voyages (formerly Virgin Cruises) (“VV”), established

in December 2014, is a cruise line that will offer a variety of cruise ship services, together with
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 10 of 33

related spa services. A brief description of VV’s future operations appears at the website associated
with the domain name www. virginvoyages.com.

2h Virgin’s licensee, Virgin Limited Edition (“VLE”), is Sir Richard Branson’s
collection of retreats and luxury hotels under the portfolio of Virgin Hotels Group Limited, which
also offer related spa services. A description of VLE’s operations appears at the website associated
with the domain name www. virginlimitededition.com.

28. -Virgin’s licensee, Virgin Australia International (*“VAU”) has provided VIRGIN-
branded air travel and related services in U.S. commerce continuously since February 2009. A
description of WAU operations appears at the website associated with the domain name
www. virginaustralia.ccom. VAU operates commercial aircraft providing departures to and from
Atlanta, Austin, Baltimore, Boston, Chicago, Cincinnati, Colorado Springs, Dallas, Denver,
Detroit, Fort Lauderdale, Honolulu, Houston, Indianapolis, Kona, Las Vegas, Los Angeles,
Memphis, Miami, New Orleans, New York, Orlando, Philadelphia, Phoenix, Salt Lake City, San
Francisco, San Jose, Tampa, and Washington D.C. VAU provides in-flight retail services to
passengers to and from the United States, including retail sales of cosmetics and other personal
care products.

29. Virgin’s licensee, Virgin Active, launched in 1998 and currently operates 233
fitness and health clubs worldwide that service more than 1.4 million members, including in the
United Kingdom, Italy, Namibia, South Africa, Botswana, Thailand, Australia, and Singapore,
some of which also provide spa services. Virgin Active is preparing to offer similar health club
and spa services in the U.S. A description of Virgin Active’s operations appears at the website
associated with the domain name www.virginactive.com.

30. VEL’s operations extend worldwide. Customers purchase goods and services

10
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 11 of 33

identified by the VIRGIN Marks every day throughout the United States, including in Wyoming.

31. Over the years, the VIRGIN Marks, including the term VIRGIN by itself and the
multitude of VIRGIN-formative marks used by Virgin, have been so extensively used and
advertised together that the VIRGIN family name is recognized by consumers as an identifying
trademark or service mark in and of itself when it appears in a composite. As a result, the VIRGIN
Marks constitute an easily recognizable family of marks that identify Virgin as the source of the
goods and services provided.

32. In addition to its strong common law rights in the VIRGIN Marks, VEL is the
owner, user, and licensor of a portfolio of over 3,000 trademark and service mark registrations and
applications incorporating the VIRGIN Mark in more than 150 countries worldwide. In the United
States, VEL owns more than 125 U.S. trademark registrations and applications that include
VIRGIN as the dominant element of the mark. These registrations and applications cover a wide
range of products and services, including, but not limited to, spa and body care, cosmetics, retail
store services, and promotional services, among many other goods and services. A representative
sample of VEL’s US. registrations relating to personal care and spa-related services, all of which
are legally and validly registered on the Principal Register of the United States Patent and
Trademark Office (“USPTO”), is listed below:

1) US. Registration No. 3,427,241 for VIRGIN for “Operation of leisure centers,
namely, providing cosmetic and body care services,” “organizing sporting and
cultural activities and events; operation of leisure centers, namely, providing
library facilities;”

2) U.S. Registration No. 3,174,388 for VIRGIN for “Soaps; shampoos; non-
medicated toilet preparations, namely, soaps, shampoos, lotions, and
moisturizers; antiperspirants; deodorants for use on the person; cosmetics,
namely, foundation creams and lotions; non-medicated preparations for the care

of the skin, hands, scalp and body, namely, moisturizers, lotions, creams, soaps,
gels; hair care preparations, namely, shampoos; non-medicated skin cleansing

11
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 12 of 33

3)

4)

5)

6)

preparations, namely, cleansers, lotions, creams, soaps; creams and lotions for
the skin;”

U.S. Registration No. 4,220,791 for VIRGIN (stylized) for “Provision of
exercise facilities; organization, operation and supervision of incentivized
fitness programs and information advisory services relating to aforesaid
services,” and “operation of leisure centers, namely, providing cosmetic and
body care services; beauty salons; Turkish bath services; hairdressing, manicure
and pedicure services; consultancy in the field of beauty, body and skincare,
make up and dress; massage; physical therapy; sun tanning salons; provision of
sauna facilities; aromatherapy services; reflexology services; medical services,
namely, chiropody services; health assessments and health care risk assessments,
namely, providing a heart-rate based overview of their own metabolism in order
to assist in reaching weight loss, sports performance, health, fitness, and
wellness related goals; health spa services in the nature of providing steam room
facilities; organization, operation and supervision of incentivized health
programs and information advisory services relating to all aforesaid services,”
and “lifestyle counseling and consultancy;”

U.S. Registration No. 4,325,986 for VIRGIN for, among other things, “Online

retail store services featuring apparel, accessories, fragrances, watches, jewelry,
sunglasses, electronics, cases for electronic products, gift cards, toys, model
airplanes, liquor, cosmetics, luggage, bags, pet products, furniture, cookware,
coffee makers, golf equipment, wall art, key rings,” and “creation, management
and administration of investment funds, venture capital funds and private equity
funds; charitable fundraising; credit card services;”

US. Registration No. 4,419,522 for VIRGIN AMERICA for “Online retail store

services featuring apparel, accessories, fragrances, watches, jewelry, sunglasses,
electronics, cases for electronic products, gift cards, toys, model airplanes,
liquor, cosmetics, luggage, bags, pet products, furniture, cookware, coffee
makers, golf equipment, wall art, key rings;”

U.S. Registration No. 5,105,553 for VIRGIN for “Operation of fitness centers;
providing health club services” and “Health spa services, namely, providing
massage, facial and body treatment services, cosmetic body care services;”

In addition, VEL owns numerous registrations and applications for loyalty program

services, similar to those offered by the Virginic Club, including:

OD)

8)

U.S. Registration No. 4,398,320 for VIRGIN for “providing cash and other
rebates for credit card use as part of a customer loyalty program; loyalty program
payment processing services;” among other goods and services;

U.S. Registration No. 4,416,519 for VIRGIN (stylized) for “providing cash and

12
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 13 of 33

9)

10)

11)

12)

13)

14)

other rebates for credit card use as part of a customer loyalty program; loyalty
program payment processing services;” among other goods and services;

U.S. Registration No. 5,273,637 for VIRGIN RED for “Computer software,
namely, an application for commercial services, namely, conducting and
facilitating e-commerce transactions, collecting, developing and disseminating
product information, and developing and disseminating special offerings;”
“Consumer loyalty services for commercial, promotional, and advertising
purposes, namely, the administration of an incentive program that allows
consumers to earn points or awards to redeem for prizes in the fields of
entertainment, lifestyle, food and drink, and travel;” “Platform as a service (paas)
featuring computer software platforms for commerce services, namely,
conducting and facilitating e-commerce transactions, collecting, developing, and
disseminating product information, and developing and disseminating special
offerings;”

U.S. Application Serial No. 87/620,716 for VIRGIN for “administration of a
customer loyalty program which provides special guest services, amenities and
awards for members; customer loyalty services and customer club services, for
commercial, promotional and/or advertising purposes;” among other goods and
services;

U.S. Application Serial No. 87/620,721 for VIRGIN Logo for “administration of
a customer loyalty program which provides special guest services, amenities and
awards for members; customer loyalty services and customer club services, for
commercial, promotional and/or advertising purposes;” among other goods and
services;

U.S. Application Serial No. 87/641,469 for VIRGIN for “loyalty card services,
namely, providing incentive award programs for customers and employees
through the distribution of loyalty rewards cards for the purposes of promoting
and rewarding loyalty; organization, operation and management of loyalty and
incentive schemes in the nature of award programs for customers and employees
through the distribution of loyalty rewards cards;” among other goods and
services;

U.S. Registration No. 5,548,974 for VIRGIN and Design for “loyalty card
services, namely, providing incentive award programs for customers and
employees through the distribution of loyalty rewards cards for the purposes of
promoting and rewarding loyalty; organization, operation and management of
loyalty and incentive schemes in the nature of award programs for customers and
employees through the distribution of loyalty rewards cards;” among other goods
and services;

U.S. Registration No. 5,559,279 for VIRGIN HYPERSPEED for “loyalty card
services, namely, providing incentive award programs for customers and

13
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 14 of 33

employees through the distribution of loyalty rewards cards for the purposes of
promoting and rewarding loyalty; organization, operation and management of
loyalty and incentive schemes in the nature of award programs for customers and
employees through the distribution of loyalty rewards cards;” among other goods
and services; and

15) U.S. Registration No. 5,198,041 for VIRGIN AMERICA and Design for
“administration of a customer loyalty program which allows members to redeem
miles for free or discounted air travel, or for points or awards for the purpose of
promoting loyalty;” among other goods and services.

33. True and correct copies of current status and title reports from the USPTO’s
Trademark Status and Document Retrieval (“TSDR”) system for the registrations and applications
listed above are attached hereto as Exhibit A.

34. Pursuant to 15 U.S.C. § 1057(b), VEL’s federal registrations are prima facie
evidence of the validity of its VIRGIN Marks as well as VEL’s ownership and exclusive right to
use its VIRGIN Marks in connection with the goods and services identified in the registration
certificates. Moreover, several of the federal registrations for the VIRGIN Marks listed above are
incontestable under 15 U.S.C. § 1065. VEL’s incontestable registrations are conclusive evidence
of the validity of the mark listed in the registrations, VEL’s ownership of the mark, and VEL’s
exclusive right to use the mark in commerce in connection with the identified goods and services.
15 U.S.C. § 1115(b).

35. In addition to its U.S. trademark registrations for the above-identified VIRGIN
Marks, VEL is the owner of the following pending United States trademark applications, which
were legally and validly filed with the USPTO:

1) U.S. Application Serial No. 87/620,716 for VIRGIN for, among other services:
“Spa services, namely, providing facial, hair, skin and body treatments,
manicure and pedicure services, massage services, body waxing services and

beauty salon services;”

2) U.S. Application Serial No. 87/620,721 for VIRGIN (stylized) for, among other
services: “Spa services, namely, providing facial, hair, skin and body treatments,

14
Case 2:19-cv-00220-NDF Document 1 Filed 10/24/19 Page 15 of 33

manicure and pedicure services, massage services, body waxing services and
beauty salon services;” and,

3) U.S. Application Serial No. 87/620,781 for VIRGIN LIVING for, among other
services: “Spa services, namely, providing facial, hair, skin and body treatments,

manicure and pedicure services, massage services, body waxing services and
beauty salon services.”

36. True and correct copies from the USPTO showing details of these applications are
attached hereto as Exhibit B.

37. Defendants had constructive notice of VEL’s ownership of federally-registered
rights to the VIRGIN Marks under 15 U.S.C. § 1072, at least as early as September 1974.

38. In addition, VEL has a significant presence on the Internet, owning over 6,000
Internet domain names incorporating its VIRGIN Mark. The primary domain name,
www. virgin.com, has been registered since September 10, 1997 and serves as a disbursement point
for information on the various VIRGIN-branded businesses, goods, and services. VEL’s use of the
VIRGIN Marks on the Internet and in its domain names reinforces the importance of the VIRGIN
brand to VEL and strengthens the consuming public’s recognition of the VIRGIN brand.

39. VEL uses its VIRGIN Marks in advertising and marketing materials on a
nationwide and worldwide basis through various media, including but not limited to, newspapers,
direct mail, websites, and trade magazines. VEL has invested a substantial amount of time and
money in advertising and promoting its goods and services under the VIRGIN Marks, spending
millions of dollars in marketing efforts to promote the VIRGIN brand in the United States. This
investment has translated into VIRGIN being a famous brand.

40. As a result of the substantial use of the VIRGIN Marks and extensive advertising
and promotion of goods and services under VEL’s VIRGIN Marks, and through favorable

consumer acceptance and recognition, the VIRGIN Marks are exceedingly strong, and the
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 16 of 33

consuming public and the trade widely recognize the VIRGIN Marks as identifying VEL as the
source of the premier goods and services offered in connection with VEL’s VIRGIN Marks. The
VIRGIN Marks symbolize an exceptional level of quality, reliability, and trustworthiness.

41. — Indeed, in 2003, the United States Court of Appeals for the Second Circuit held that
VIRGIN is a famous trademark entitled to a broad scope of protection in the United States. Virgin
Enterprises, Ltd. V. Nawab et al., 335 F.3d 141,149 (24 Cir. 2003). Accordingly, VEL’s VIRGIN
Marks are famous, having become so long prior to the Defendants’ acts complained of herein, and
are assets of incalculable value as an identifier of VEL, its premier goods and services, and the

goodwill associated therewith.

DEFENDANTS AND THEIR INFRINGING ACTIVITY

42. On June 1 and June 30, 2017, respectively, Defendant Maciejewicz formed the
companies Virginic LLC and Virginic Labs in Wyoming. These entities have the same address,
and certain corporate documents filed with the State of Wyoming for these entities were filed on
the same date and signed by Maciejewicz as “manager.” Exhibit C. Moreover, Maciejewicz
previously listed herself as the “Chief Strategist” for Virginic LLC on her personal LinkedIn page,
and currently lists herself as “Chief Believer” for the company. Exhibit D. No other individuals,
aside from registered agents, are identified in the corporate filings for these companies.

43. On August 16, 2017, Maciejewicz formed Virginic Poland. According to publicly
available corporate filings, Maciejewicz is the sole member and sole shareholder for Virginic PL
Sp. z 0.0. Exhibit E. In an email to VEL’s UK counsel dated June 27, 2019, Virginic LLC
confirmed that Virginic Poland is “a production/manufacturing plant” that has produced consumer

products for Virginic LLC.

16
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 17 of 33

44. On May 20, 2019, after the UK High Court had entered judgment against Virginic
LLC, Maciejewicz formed Paramount in Wyoming. In particular, as discussed in more detail
below, the UK Judgment against Virginic LLC was entered on March 22, 2019, Virginic LLC’s
deadline to satisfy the monetary judgment and pay VEL was April 15, 2019 (Virginic also filed an
application to vary the order on this date, which was rejected), and the UK High Court of Appeal
rejected Virginic LLC’s appeal application on June 13, 2019. Thus, Maciejewicz formed
Paramount with full knowledge of the UK Judgment and award of costs entered against Virginic
LLC, and in anticipation of the imminent rejection of Virginic LLC’s appeal application. As a
result, Paramount is a sham entity that was created solely to hide assets from the UK Judgment
and continue the acts of infringement by Maciejewicz and the other Defendants in the US and
globally. Indeed, Paramount is registered to the same address (Wyoming Mail Forwarding) as
Virginic LLC and Virginic Labs and has the same registered agent. Moreover, Maciejewicz
previously listed herself as the founder of Paramount on her personal LinkedIn page, and currently
lists herself as “Chief Strategist” for Paramount, the same title she gave herself for Virginic LLC.
Exhibit D. Moreover, although ownership information for Paramount is not currently available
from public Wyoming corporate filings, according to public US Customs and Border Protection
bill of lading records, Paramount has imported products with packaging featuring the VIRGINIC
mark, and the bill of lading records feature the phrase “PARAMOUNT LABS C/O VIRGINIC”
in the mark description section.

45. | Maciejewicz, by and through the Corporate Defendants, without authority, consent,
right or license, and in violation of VEL’s registered trademark rights, has and continues to

advertise, market, sell, offer for sale, and/or manufacture cosmetics and other personal care

17
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 18 of 33

products under the mark VIRGINIC, which fully incorporates and is confusingly similar to VEL’s
famous and registered VIRGIN Marks and name.

46. In particular, Defendants advertise, market, sell, offer for sale, and/or manufacture
cosmetics and other personal care products under the mark VIRGINIC at www.virginic.com (the
“Virginic Website”) and www.amazon.com, provide certification services for the same goods
under the same mark VIRGINIC (see www.certifiedvirginic.org; the “Certified Virginic
Website”), and provide related promotional services under the mark VIRGINIC at
www.virginic.club (the “Virginic Club Website”). The Virginic Website, Certified Virginic
Website, and Virginic Club Website are collectively referred to as the “Virginic Websites.”
Representative printouts from the Virginic Websites are attached as Exhibit F.

47. Defendants sell a variety of essential oils, facial care products (e.g., powders,
serums, creams), deodorants, and other personal care/beauty related products at its Virginic
Website, as well as on Amazon. At the Certified Virginic Website, Defendants promote a
“certification” standard for healthy consumer products. Specifically, Defendants use the identical
mark VIRGINIC to “certify” that their products sold under the VIRGINIC mark meet certain levels
of quality, including that the products are chemical free, vegan, and responsibly sourced.
Defendants also offer promotional services under the VIRGINIC name and in connection with
these products at the Virginic Club Website, where customers can sign up for promotional email
advertising to receive exclusive loyalty coupons for VIRGINIC products.

48. Defendants also maintain active social media profiles on Facebook
(www.facebook.com/VirginicLifestyle/), Pinterest (www.pinterest.co.uk/virginic0121/),
Instagram (www.instagram.com/virginic_com/), Twitter (www.twitter.com/Virginic_com), and

LinkedIn (www.linkedin.com/company/virginic/) to advertise its products sold under the

18
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 19 of 33

VIRGINIC name (the “Virginic Social Media Pages”). The Virginic Websites and Virginic Social
Media Pages prominently feature the VIRGINIC mark, which incorporates and is confusingly
similar to VEL’s VIRGIN Marks, in connection with goods and services identical to those covered
by VEL’s registrations.

49. VEL never authorized, licensed, or otherwise permitted Defendants to use the
VIRGIN Marks, or any confusingly similar variation thereof, in connection with its goods or
services.

50. In addition, Defendants’ use of VIRGINIC as a certification mark, including at the
Certified Virginic Website is improper. A trademark cannot be used as both a trademark for
products and as a certification mark for the same products. In fact, the Lanham Act expressly
provides for cancellation of a certification mark registration if, at any time, the registrant “engages
in the production or marketing of any goods or services to which the certification mark is applied.”

Lanham Act § 14(5), 15 U.S.C. § 1064(5)(B).

UK OPPOSITION AND HIGH COURT JUDGMENT

51. On January 17, 2018, Defendants filed a UK trademark application in the name of
Virginic LLC for the mark VIRGINIC (UK App. No. 3283156) (the “UK Application”) seeking
registration in connection with “Cosmetic creams and lotions; Cosmetic creams for skin care;
Cosmetics; Cosmetics in the form of oils; Essential oils for cosmetic purposes; Body butter;
Dentifrices.” See Exhibit G. The UK Application was published on February 9, 2018.

52. On March 5, 2018, VEL sent a letter to Defendant Virginic LLC’s UK counsel
regarding the UK Application. The letter outlined VEL’s strong registered rights in the VIRGIN
Marks, and VEL demanded, inter alia, that Defendants cease all use of the VIRGINIC mark and

abandon the UK Application. Defendants did not substantively respond to VEL’s March 5 letter

19
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 20 of 33

by May 8, 2018, the deadline to file an opposition with the UK Intellectual Property Office
(“UKIPO”).

53. On May 8, 2018, VEL filed an opposition with the UKIPO against the UK
Application based on VEL’s prior EU and UK trademark registrations for the VIRGIN Mark in
Class 3 (the “UK Opposition”). Both parties filed written submissions. On appeal, both parties
appeared before the UK High Court (the High Court of Justice, Business and Property Courts of
England and Wales, Chancery Appeals), and the UK High Court rejected Virginic LLC’s
arguments, upheld VEL’s UK Opposition and refused the UK Application. In particular, by
Judgment handed down on March 22, 2019, Mr. Justice Arnold of the UK High Court held that
VEL’s VIRGIN Mark has a “high degree of inherent distinctive character”; there is a “high degree
of conceptual similarity” between VEL’s VIRGIN Mark and the Defendants’ VIRGINIC mark;
the parties’ goods are identical; and there is a likelihood of confusion between the parties’ marks.
Exhibit H.

54. In finding the marks to be confusingly similar, the UK High Court Judgment stated:

[T]he average consumer would perceive -IC to be playing its usual role as a
suffix, and hence would perceive VIRGINIC as a newly-minted adjective
meaning ‘of or pertaining to VIRGIN’. It follows that there is a fairly high degree
of conceptual similarity between the trade marks.

Id.

55. On March 26, 2019, the High Court sealed an Order dated March 22, 2019, which
ordered Virginic LLC to pay VEL’s costs of the appeal and the UK Opposition assessed at £25,000,
to be paid before 4:00pm on April 15, 2019. Exhibit I. According to documents filed by Virginic

LLC, the company has two bank accounts with Bank of America in California under the names of

“Virginic Beauty” and “Virginic Contractors.”

20
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 21 of 33

56. | Onthe day that the payment of £25,000 was due, Virginic LLC claimed that it could
not pay the money judgment order because it did not have adequate funds, and it filed an
application to vary the order so that payment only would become due if Virginic LLC lost the case
after appeal to the UK Court of Appeal. However, the UK Court of Appeal refused Virginic LLC’s
application for permission to appeal, and by an order dated June 13, 2019, the UK High Court
rejected the application to vary. In rejecting the application to vary the order, the High Court
ordered Virginic LLC to pay the £25,000 already awarded plus interest on those costs at a rate of
8% per year, accruing daily, and an additional £10,000 to compensate VEL for its costs in
defending Virginic LLC’s application to vary the order. Exhibit I. This additional £10,000 was to
be paid by July 11, 2019. Virginic LLC’s failure to pay the £10,000 by the July 11, 2019 deadline
entitles VEL to claim interest on those costs at a rate of 8% per year, accruing daily. Jd.

57. In June and July 2019, VEL’s UK counsel followed up with Virginic LLC via
email, as they had always done, on multiple occasions regarding payment of the judgment and also
to reach a global resolution on this matter. However, Virginic LLC disinstructed the firm of UK
representatives that it used for the UK High Court case and refused to correspond with VEL or
VEL’s UK counsel via email. Instead, Virginic LLC insisted that they send all correspondence via
traditional mail to the address at Wyoming Mail Forwarding.

58. On June 21, 2019, VEL’s UK counsel informed Virginic LLC via email that VEL
intended to commence infringement proceedings against Virginic LLC, “along with at least
Virginic PL and Virginic Labs LLC,” as well as Maciejewicz in her individual capacity. In a
response email dated June 27, 2019, Virginic LLC confirmed that Virginic Poland is “a
production/manufacturing plant” that has produced products for Virginic LLC, and it did not deny

a connection between it and the other Virginic Defendants or Maciejewicz.

21
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 22 of 33

59. After multiple follow-ups by VEL’s UK counsel regarding payment of the UK
Judgment, Virginic LLC responded on July 1, 2019 and claimed that it was “unable to pay
£35,475.89 [to satisfy the UK Judgment] as the company has no assets, no savings and no credit
or borrowing abilities [...].”

60. Neither Virginic LLC nor any of the other Defendants have paid VEL any portion
of the total £35,000 judgment (plus interest), and Virginic LLC and its director(s)/controlling

person(s) remain in contempt of the UK Judgment.

US OPPOSITION

61. On February 14, 2018, Virginic LLC filed a U.S. trademark application for the mark
VIRGINIC (Serial No. 87/797,552) (the “US Application”) seeking registration in connection with
“Cosmetics; Essential oils; [and] Dentifrices” in International Class 3. The US Application claims
a date of first use of December 9, 2017. The US Application was published for opposition on July
3, 2018.

62. On July 20, 2018, VEL, through US counsel, sent a letter to Virginic LLC’s US
counsel regarding the US Application and the UK Opposition. The letter outlined VEL’s strong
registered rights in the VIRGIN Marks, and VEL demanded, inter alia, that Defendants cease all
use of the VIRGINIC mark and abandon the US Application. Counsel for Virginic LLC responded
on July 25, 2018, and Virginic refused to withdraw the US Application or cease use of VIRGINIC.
The parties exchanged additional letters on August 8 and 17, 2018, but Defendants continued to
refuse to cease use of VIRGINIC or abandon the US Application.

63. Accordingly, on December 21, 2018, VEL filed a Notice of Opposition (the “US
Opposition”) against the US Application for the VIRGINIC mark alleging a likelihood of

confusion under Section 2(d) of the Lanham Act, 15 U.S.C. § 1052(d), and a likelihood of dilution

22
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 23 of 33

by blurring under Section 43(c) of the Lanham Act, 15. U.S.C. § 1125(c). Defendant Virginic LLC
filed an answer and counterclaim on January 30, 2019, and VEL filed its answer to the
counterclaims on September 4, 2019. No discovery has been taken by either party in the US

Opposition and it is still in the pre-trial stages.

THE HARM AND DAMAGES CAUSED BY DEFENDANTS’ ACTIONS

64. Defendants’ VIRGINIC mark incorporates Virgin’s famous VIRGIN Mark in its
entirety. Indeed, Defendants merely append the suffix “IC,” to the end of Virgin’s VIRGIN Mark.
As such, the commercial use of the VIRGINIC mark in connection with the cosmetics/personal
care goods set forth in the US Application and shown at the Virginic Website, the certification
services at the Certified Virginic Website, and the promotional services at the Virginic Club
Website and the Virginic Social Media Pages is likely to cause confusion, to cause mistake, or to
deceive as to the affiliation, connection, or association of Defendants with Virgin or as to the
origin, sponsorship, or approval of Defendants’ goods and services by Virgin.

65. Defendants had constructive notice of VEL’s ownership of the VIRGIN Mark
dating back to 1974. Moreover, Defendants were provided actual notice of VEL’s U.S. trademark
rights at least as early as July 20, 2018.

66. Defendants’ continued conduct as complained of herein causes damage and
irreparable injury to VEL and to its goodwill and business reputation. As a direct and proximate
result of Defendants’ acts, VEL has suffered, and will continue to suffer, irreparable harm,
damages, and economic injury.

67. | VEL has no adequate remedy at law, and Defendants have proven that unless they
are restrained and enjoined by the Court, they will continue to engage in their infringing conduct

as described herein, causing damage and irreparable injury to VEL, including damage to its

23
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 24 of 33

goodwill and business reputation. VEL cannot ascertain the precise amount of its damages at this

time.

COUNT I
FEDERAL TRADEMARK INFRINGEMENT
15 U.S.C. § 1114(1)

68. VEL repeats and realleges the allegations of Paragraphs 1 through 67 above as
though fully set forth herein.

69. Defendants’ unauthorized and infringing use of the VIRGIN Marks, as alleged
herein, is likely to cause confusion, mistake, or deception as to the source, sponsorship, or approval
of Defendants’ goods and services by VEL. The consuming public and the trade are likely to
believe that Defendants’ goods and services originate with VEL, are licensed, sponsored, or
approved by VEL, or are in some way connected with or are related to VEL, when they are not, in
violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

70. Defendants’ unauthorized and infringing uses of the VIRGIN Marks, as alleged
herein, constitutes intentional and willful infringement of VEL’s rights in and to its federally-
registered VIRGIN Marks in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

71. Further, on information and belief, even if Paramount does not use the VIRGINIC
mark itself, Paramount is a contributory infringer because Paramount manufactures and/or imports
the infringing products, and/or is an alter ego of the other Defendants.

72. These infringing acts have occurred in interstate and/or United States commerce

and have caused and will continue to cause, unless restrained by this Court, serious and irreparable

injury to VEL, for which VEL has no adequate remedy at law.

24
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 25 of 33

COUNT II
FEDERAL UNFAIR COMPETITION
15 U.S.C. § 1125(a)

73. WEL repeats and realleges the allegations of paragraphs | through 72, as though
fully set forth herein.

74, Defendants’ unauthorized use of the VIRGIN Marks, as alleged herein, constitutes
use of a false designation of origin and false or misleading representation in interstate commerce,
which wrongly and falsely designates, describes and represents the origin of Defendants’ goods
and services as originating from or being connected with VEL, and is likely to cause confusion, or
to cause mistake, or to deceive as to Defendants’ affiliation, connection, or association with VEL,
or as to the origin, sponsorship, or approval of Defendants’ goods and services by VEL, in violation
of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

75. In addition, Defendants’ acts of using VIRGINIC as both a trademark for goods
and a certification mark is improper under the law, and causes additional confusion as to the source
of Defendants’ products.

76. These acts have occurred in interstate and/or United States commerce and have

caused and will continue to cause, unless restrained by this Court, serious and irreparable injury to

VEL, for which VEL has no adequate remedy at law.

COUNT III
FEDERAL TRADEMARK DILUTION
15 U.S.C. § 1125(c)
77. VEL repeats and realleges the allegations of paragraphs 1 through 76, as though
fully set forth herein.

78. As a result of the duration, extent, and geographic reach of VEL’s use of the

VIRGIN Marks, including in the State of Wyoming and this District, as well as advertising and

25
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 26 of 33

publicity associated with the VIRGIN Marks, the VIRGIN Marks have achieved an extensive
degree of distinctiveness and are famous trademarks. The VIRGIN Marks are widely recognized
by the general consuming public as a designation of source for VEL’s services. Defendants began
using VIRGINIC in interstate and/or United States commerce after the VIRGIN Marks became
famous and distinctive.

79. Because of the similarity of the marks, Defendants’ commercial use of VIRGINIC
is likely to cause dilution by blurring, by creating a likelihood of association with VEL’s famous
VIRGIN Marks. Defendants’ commercial use is likely to impair the distinctiveness of VEL’s
famous VIRGIN Marks, in violation of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

80. These acts have caused and will continue to cause, unless restrained by this Court,

serious and irreparable injury to VEL, for which VEL has no adequate remedy at law.

COUNT IV
FAILURE TO FUNCTION AS A TRADEMARK
15 U.S.C. 1052, 15 U.S.C. 1054 & 15 U.S.C. 1127

81. VEL repeats and realleges the allegations of paragraphs | through 80, as though
fully set forth herein.

82. The VIRGINIC mark is not a valid trademark and is not entitled to registration
because it is being used both as a product mark and as a certification mark.

83. In order to function as a trademark, as that term is defined in the Lanham Act, a
word, name or symbol must identify and distinguish the owner’s goods from those manufactured
or sold by others and must also clearly indicate the source of those goods.

84. Defendants are currently using the VIRGINIC mark both as a trademark for its own

products, see www.virginic.com, and as a certification mark for others’ products, see

www.certifiedvirginic.com.
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 27 of 33

85.  Asaresult of this improper dual use of the VIRGINIC mark as both a product mark
and a certification mark, the VIRGINIC mark does not, and cannot, distinguish Defendants’
products from those that Defendants certify as VIRGINIC products. For this reason, Defendants’
VIRGINIC mark does not, and cannot, function as a trademark.

86. | Because VIRGINIC cannot function as a trademark, VEL seeks an order requiring

Virginic LLC to abandon the U.S. Application.

COUNT V
WYOMING TRADEMARK DILUTION
WY Stat. § 40-1-115 (2017)

87. | VEL repeats and realleges the allegations of paragraphs 1 through 86, as though
fully set forth herein.

88. VEL is the exclusive owner of the VIRGIN Marks.

89. As a result of the duration, extent, and geographic reach of VEL’s use of the
VIRGIN Marks, including within Wyoming commerce, as well as advertising and publicity
associated with the VIRGIN Marks, the VIRGIN Marks have achieved an extensive degree of
distinctiveness and are famous trademarks in the state of Wyoming. The VIRGIN Marks are
widely recognized by the consuming public as a designation of source for VEL’s services.

90. Long after the VIRGIN Marks became famous, Defendants, without authorization
from VEL, began using VIRGINIC in interstate and/or United States commerce. Defendants’ use
of the VIRGIN Marks dilutes and/or is likely to dilute, by blurring, the distinctive quality of those
marks and to lessen the capacity of such marks to identify and distinguish VEL’s services, and has

caused a likelihood of harm to VEL’s business reputation, in violation of Section 40-1-115 of the

2017 Wyoming Trademarks and Service Marks statutes.

27
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 28 of 33

91. These acts have caused and will continue to cause, unless restrained by this Court,
serious and irreparable injury to VEL, for which VEL has no adequate remedy at law.

COUNT VI
TRADEMARK INFRINGEMENT UNDER WYOMING COMMON LAW

92. VEL repeats and realleges the allegations of paragraphs 1 through 91, as though
fully set forth herein.

93. By the acts described above, Defendants have engaged in trademark infringement
in violation of the common law of the State of Wyoming.

94. These acts have caused and will continue to cause, unless restrained by this Court,

serious and irreparable injury to VEL, for which VEL has no adequate remedy at law.

COUNT VII
UNFAIR COMPETITION UNDER WYOMING COMMON LAW

95. VEL repeats and realleges the allegations of paragraphs 1 through 94, as though
fully set forth herein.

96. As aresult of the actions complained of herein, Defendants have misappropriated
' valuable property rights of VEL, have passed off their goods and services as those of VEL, are
trading on the goodwill symbolized by VEL’s trademark rights as alleged herein, and those acts
are likely to cause confusion or mistake, or to deceive members of the consuming public and the
trade. Said acts constitute unfair competition in violation of the common law of the State of
Wyoming.

97. These acts have caused and will continue to cause, unless restrained by this Court,

serious and irreparable injury to VEL, for which VEL has no adequate remedy at law.

28
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 29 of 33 ©

COUNT VIII
DOMESTICATION/RECOGNITION OF UK JUDGMENT UNDER WYOMING
COMMON LAW

98. | VEL repeats and realleges the allegations of paragraphs 1 through 97, as though
fully set forth herein.

99, On March 26 and June 13, 2019, VEL obtained the UK Judgment, a final money
judgment order, against Virginic LLC relating to the UK Opposition. See true and correct copies
of the orders attached hereto as Exhibit I.

100. The UK Judgment is final and unappealable, and is otherwise enforceable in the
UK.

101. The UK Judgment was rendered under a judicial system that provides impartial
tribunals and procedures compatible with due process of law. Virginic LLC not only had an
opportunity to argue its case, but in fact appeared and submitted multiple rounds of arguments and
evidence before the UKIPO and on appeal before the UK High Court of Justice. Thus, Virginic
LLC was afforded due process of law.

102. Virginic LLC is a Wyoming company.

103. Accordingly, the UK Judgment is entitled to full recognition in the courts of the
United States on principles of comity and Wyoming common law, and VEL requests that the Court

domesticate and recognize the UK Judgment so that VEL can enforce it against Virginic LLC in

Wyoming, its state of incorporation.

PRAYER FOR RELIEF

WHEREFORE, VEL prays that this Court enter a judgment and order:
1. That Defendants have violated Sections 32(1), 43(a), and 43(c) of the Lanham Act;

2. That Defendants committed acts of trademark dilution in violation of WY Stat. §

29
Case 2:19-cv-00220-NDF Document 1 Filed 10/24/19 Page 30 of 33

40-1-115 (2017);

3. That Defendants committed acts of unfair competition and trademark infringement
in violation of Wyoming common law;

4, That Defendants, their officers, directors, agents, servants, employees, affiliates,
successors, shareholders, assigns, and attorneys, as well as all those in active concert or
participation with them, be preliminarily and permanently enjoined and restrained from:

a. Using the VIRGIN Marks or any mark confusingly similar thereto,
including but not limited to the mark VIRGINIC;

b. Using any name, mark, or domain name that wholly incorporates the
VIRGIN Marks or is confusingly similar thereto, including but not limited to any
reproduction, counterfeit, copy, or a colorable imitation of the VIRGIN Marks;

c. Registering, transferring, selling, owning, or exercising control over any
domain name that incorporates, in whole or in part, the VIRGIN Marks or is confusingly
similar to the VIRGIN Marks;

d. Doing any other act or thing calculated or likely to induce or cause
confusion or the mistaken belief that Defendant(s) is/are in any way affiliated, connected,
or associated with VEL or its goods or services;

e. Licensing or authorizing others to use VIRGINIC, the VIRGIN Marks, or
any confusingly similar title, name, or mark;

f. Injuring VEL’s business reputation and the goodwill associated with VEL’s
VIRGIN Marks, and from otherwise unfairly competing with VEL in any manner
whatsoever;

g. Passing off Defendants’ goods and services as those of VEL; and,

h. Committing any acts which will blur, tarnish or dilute, or are likely to blur,

tarnish or dilute the distinctive quality of the famous VIRGIN Marks.

5. That, pursuant to 15 U.S.C. §1118, Defendants be required to deliver up all
products, labels, signs, packages, wrappers, advertisements, websites, social media sites,
promotions, and all other matter in the custody or under the control of Defendants or their officers,

directors, agents, servants, employees, affiliates, successors, shareholders, assigns, and attorneys,

30
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 31 of 33

as well as all those in active concert or participation with them, that bear the VIRGINIC mark or
the VIRGIN Marks or any other mark that is likely to be confused with the VIRGIN Marks
(collectively, the “VIRGINIC Materials”), and either (1) destroy all VIRGINIC Materials and
certify to such destruction; or (2) at VEL’s election, rebrand and/or resticker the VIRGINIC
Products so that the VIRGINIC mark thereon is not visible, and donate the rebranded/restickered
VIRGINIC Products to charity:

6. That Defendants be ordered to transfer to VEL ownership of the domain names
www. virginic.com, www.certifiedvirginic.org, and www.virginic.club, and the Virginic Social
Media Pages, and any other domain name or social media account incorporating, in whole or in
part the VIRGIN Marks, and owned or under the control of Defendants or their officers, directors,
agents, servants, employees, affiliates, successors, shareholders, assigns, attorneys, or those in
active concert or participation with them, and otherwise disable access to the domains and social
media accounts prior to any transfer.

7 That, because of Defendants’ willful actions and pursuant to 15 U.S.C. § 1117,
VEL be awarded monetary relief and damages in an amount to be fixed by the Court in its
discretion as just, including:

a. All profits received by Defendants from sales and revenues of any kind
made as a result of its actions from the date of actual notice;

b. All damages sustained by VEL as a result of Defendants’ actions from the
date of actual notice; and

G. The costs of the action.
8. That pursuant to 15 U.S.C. § 1116, Defendant be directed to file with the Court and
serve on VEL within thirty (30) days after issuance of an injunction, a report in writing and under

oath setting forth in detail the manner and form in which Defendant has complied with the
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 32 of 33

injunction;

9. That because of the exceptional nature of this case resulting from Defendant’s
deliberate and willful infringing actions, this Court award to VEL all reasonable attorneys’ fees,
costs, and disbursements incurred by it as a result of this action from the date of actual notice,
pursuant to 15 U.S.C. § 1117(a), (b), and (d);

10. That the Court order Virginic LLC to expressly abandon U.S. Trademark
Application No. 87/797,552 for VIRGINIC, pursuant to its jurisdictional authority over Virginic
LLC and 15 U.S.C. § 1119.

11. That the Court pierce the veil of the Corporate Defendants and find that Ms.
Maciejewicz is personally liable for the acts and ommissions of the Corporate Defendants,
pursuant to the factors articulated in WY Stat. § 17-29-304.

12. That the UK Judgment attached hereto be recognized and domesticated for
purposes of enforcement in the US and that the Court enter a monetary judgment in favor of VEL
and against Virginic LLC in the amount of £35,000 pursuant to the UK Judgment, which amount
should be ordered to be paid in United States dollars pursuant to the exchange rate existing as of
either the date of the UK Judgment, or as of the date that this Court enters judgment, whichever
amount is greater, together with interest thereon as provided in the UK Judgment; and

13. This Court grant VEL such other and further relief as this Court may deem just and

proper.

32
Case 2:19-cv-00220-NDF Document1 Filed 10/24/19 Page 33 of 33

JURY TRIAL DEMANDED

Plaintiff VEL demands a trial by jury on all issues that may be so tried.

Dated this 24th day of October, 2019.

Respectfully submitted,

By:

 

—Fimotky L. WozhickK {WY Bar # 6-3949]
CROWLEY CK PLLP
237 Storey Blvd., Ste. 110
Cheyenne, WY 82009
Telephone: (307) 426-4100
Facsimile: (307) 426-4099
twoznick@crowleyfleck.com

Joseph V. Norvell

(Pro Hac Vice to be submitted)
Tom Monagan

(Pro Hac Vice to be submitted)
Christian S. Morgan

(Pro Hac Vice to be submitted)
NORVELL IP LLC

1776 Ash Street

Northfield, Illinois 60093
Telephone: (888) 315-0732
Facsimile: (312) 268-5063
courts@norvellip.com

od
Lo
